Judgment, Supreme *918Court, New York County, entered on March 2, 1977, unanimously affirmed, without costs and without disbursements. Order of said court, entered on May 13, 1977, unanimously affirmed. Respondents Alexander Marvin and Simon Rosenzweig shall recover of appellant Louis L. Friedman one bill of $60 costs and disbursements of this appeal. Appeal from order of said court entered on April 29, 1977, unanimously dismissed as academic, without costs and without disbursements. No opinion. Concur—Silverman, J. P., Evans, Lynch, Sandler and Sullivan, JJ.